DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/17/2020 and on 10/07/21 were filed after the mailing date of the documents submitted with the 371 (National Stage Applications) on 06/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because. It is improperly submitted in a page of a document from “INTERNATIONAL APPLICATION PUBLISHED UNDER THE PATENT COOPERATION TREATY (PCT)”. The abstract must be submitted as a single paragraph on a separate sheet within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the term “strictly”, which is indefinite, as it is unclear whether the term further limits the claimed range. 
Claims 2-8, 12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1. 
Claim 8 positively recites the limitation “the same apparatus for treating the head of hair, said apparatus comprising” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites both an apparatus and a process of using the apparatus. When both an apparatus and a method are claimed in the same claim it is unclear whether infringement occurs when the apparatus is constructed or when the apparatus is used. Therefore, the scope of the claim is indefinite. See MPEP 2173.05(p). However, the applicant could overcome this rejection by saying: “the method further comprising providing an apparatus comprising x, y and z, and using the apparatus to perform steps II and III” or the like. 
Claim 9 positively recites the limitation “the treatment apparatus” line 2. There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites both an apparatus and a process of using the apparatus. When both an apparatus and a method are claimed in the same claim it is unclear whether infringement occurs when the apparatus is constructed or when the apparatus is used. Therefore, the scope of the claim is indefinite. See MPEP 2173.05(p).
Claims 9-10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by virtue of their dependency on claim 8. 
Claim 11 recites the term “especially”, which is indefinite, as it is unclear if it is adding anything, further requiring anything, etc.  
Claims 13-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 12. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.


Claims 1, 3, 4, 5, 6, 7, 12, 15-16 and 18-20 are rejected under 35 U.S.C. 102((a)(1) as anticipated by FEREYRE et al.  (US 20150289622A1), hereafter, Fereyre; or, in the alternative, under 35 U.S.C. 103 as obvious over Fereyre.

Regarding claim 1, Fereyre teaches “Process for treating hair fibres” ([0059]). Fereyre, also, teaches “(i) combing said fibres, (ii) applying vapour to said fibres, (iii) hair shaping, by heat treatment without vapour, of the hair fibres by conduction and/or by radiation, steps (ii) and (iii) being separate ([0058] - [0069]). Additionally, Fereyre “discloses the flow rate of vapour applied being strictly less than 1 g/min”; since Fereyre discloses a flow rate range which overlaps with the claimed limitation, being of 5 g/min or less ([0033]). 

Regarding claim 3, Fereyre discloses “wherein the flow rate of vapour applied ranging is from 0.7 g/min to 0.9 g/min; since Fereyre discloses a flow rate range, overlapping with the claimed limitation, of 5 g/min or less ([0033]).

Regarding claim 4, Fereyre teaches “Process according to Claim I, wherein the treatment steps are carried out in the following order: (i), (ii), then (iii)”. Fereyre discloses this process, since Fereyre teaches the following steps and order of operations: product application, steam application, heat treatment ([0061]). Also, Fereyre discloses that the step of combing could be added to this the process ([0069]).

As per claim 5, Fereyre teaches “at least steps (ii) and (iii) are carried out in a single pass per lock of hair fibres” ([0055]). 

As per claim 6, Fereyre teaches “the heat treatment in step (iii) is carried out at a temperature ranging from 90 °C. to 230 °C.” ([0020]). 

Regarding claim 7, Fereyre teaches “the heat treatment step (iii) without vapour is carried out by bringing the hair fibres into contact with at least one hot surface, the surface(s) being formed of one or more heating plates” ([0020]).

Regarding claim 12, Fereyre teaches “an additional step of applying at least one cosmetic composition to the hair fibres” ([0059]). 

Regarding claim 15, Fereyre teaches “the additional step of applying at least one cosmetic composition taking place after the step (i) of combing the hair fibres and before the step (ii) of applying vapour to the hair fibres”, since Fereyre discloses a process and order as follow: straightening heat treatment/steam treatment/product application/steam treatment/straightening heat treatment ([0062]). Also, Fereyre discloses that the step of combing could be added downstream of the first
treatment and upstream of the final treatment ([0069]). Therefore, Fereyre discloses the limitations as claimed, since Fereyre discloses that the step of combing could be added after the first step and before the last step of  the process; allowing the following combination to take place: straightening heat treatment/steam treatment/combing hair fibres/product application/steam treatment/straightening heat treatment (Please see [0062] and [0069]) . 

Regarding claim 16, Fereyre teaches “not comprising a step of applying a cosmetic composition to the hair fibres”.   Fereyre teaches this limitation as claimed, since Fereyre discloses that the apparatus’s product applicator could be covered and a user could straighten his or her hair without applying product ([0206]). 

Regarding claim 18, Fereyre discloses “the flow rate of vapour applied ranging from 0.75 g/min to 0.85 g/min”; since Fereyre discloses a range of the flow rate, overlapping with the claimed limitation, of 5 g/min or less ([0033]).


As per claim 19, Fereyre disclose “the heat treatment in step (iii) is carried out at a temperature ranging from 120°C to 210°C”; since Fereyre discloses a temperature range for the heat treatment of 90°C to 230°C [0020].

Regarding claim 20, Fereyre discloses “the heat treatment in step (iii) is carried out at a temperature ranging from 170°C. to 210°C.”, since Fereyre teaches a temperature range for the heat treatment step of 90°C. to 230°C. ([0020]).

Should applicant traverse the Examiner’s position above, the Examiner further notes that Fereyre teaches ranges overlapping the claimed limitations with respect to the flow rate of claims 1, 3 and 18 and the temperature ranges of claims 6, 19-20. In this case since the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fereyre to incorporate the claimed limitations. (Please see MPEP 2144.05(I)).

Claim Rejections - 35 USC § 103

Claims 2, 8, 9-10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre in view of FEREYRE 7650 (US 20150327650 A1), hereafter, Fereyre 7650. 

Regarding claim 2, Fereyre teaches “step (ii) of applying vapour to said fibres” ([0059]), but fails to teach “is carried out in a confined space”. However, Fereyre 7650 teaches “step (ii) of applying vapour to said fibres is carried out in a confined space” (Fereyre 7650 [0010]).

Regarding claim 8, Fereyre teaches “wherein steps (ii) and (iii) are carried out within the same apparatus for treating the head of hair ([0059]), said apparatus comprising at least two plates (16), at least one of which is heating ([0020]), arranged facing one another, between which the hair fibres pass in order to carry out step (iii) ([0021]), said apparatus also comprising at least one vapour outlet (21) ([0033])” (Figure 7, members 16, 21; [0020]-[0021], [0033] and [0059]). However, Fereyre fails to teach “acting on a zone of the hair fibres other than that included between the plates at a given moment”.  
On the other hand, Fereyre 7650 teaches “acting on a zone of the hair fibres other than that included between the plates at a given moment” (Fereyre 7650 [0022]). Since the steam means are upstream or downstream from the heating surfaces, the steam is going to be deliver to areas of the lock of hair that are not clamped between the heating surfaces at any given moment. 

Regarding claim 9, Fereyre fails to teach the limitations as claimed. However, Fereyre 7650 teaches “the treatment apparatus has a groove (10) and, facing said groove (10), said at least one vapour outlet (12), said at least one vapour outlet (12) and this groove (10) being offset relative to the plates” (Fereyre 7650 Figure 3, [0014] and [0022]).

As per claim 10, Fereyre fails to teach the limitation as set forth in the claim. However, Fereyre 7650 discloses “in step (ii), the hair fibres are made to pass between said at least one vapour outlet (12) and the groove (10)” (Fereyre 7650 Figure 3, [0014]). 

Fereyre and Fereyre 7650 are considered to be analogous to the claimed invention because they are in the same field of hair treatment apparatus and method. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fereyre to incorporate the teachings of Fereyre 7650 to implement a steam containment space; in order to advantageously enable a reduction in the flow of steam from the vaporization means, allows a uniform application and avoids overpressure (Fereyre 7650 [0010]). 

Regarding claim 11, Fereyre/Fereyre 7650 as combined above teaches “step (i) of combing is carried out within the same apparatus, the apparatus comprising a comb (70), especially arranged upstream of said vapour outlet (21)” (See Fereyre Figure 2; [0069] and [0211]). The Examiner further notes that the cited position for the comb, “upstream of said vapour outlet”, would depend on the direction in which the apparatus is being used. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fereyre in view of BEBOT (FR 2873578 A1), hereafter, Bebot.   

As per claim 13, Fereyre fails to teach the limitations as set forth in the claim. However, Bebot discloses “at least one cosmetic composition has a viscosity of less than or equal to 400 cps, at a shear rate of 1 S-1 ”(Page 2, line 61). 
Fereyre and Bebot are considered to be analogous to the claimed invention because they are in the same field of hair treatment cosmetics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fereyre to incorporate the teachings of Bebot to implement the step of delivering a hair treatment cosmetic using a product with a viscosity of less than 400 cps, measured at the conditions set forth in the claim; in order to provide optimized application of a product to and through the hair. Additionally, this is an instance of “apply a known technique to a known device (method, or product) ready for improvement to yield predictable results” (See MPEP 2143). 


Claims 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre in view of RESTLE et at. (US 20100307528A1), hereafter, Restle. 

As per claim 14, Fereyre teaches “at least one cosmetic composition” ([0012]), but fails to disclose the rest of the limitations set forth in the claim. However, Restle teaches “comprises at least one ingredient chosen from solvents, surfactants, thickeners, preservatives, fragrances, dye precursors, direct dyes, silicone or non-silicone and fixing or non-fixing polymers, fatty substances, such as mineral, vegetable or synthetic oils, and waxes, reducing agents, oxidizing agents, UV screening agents, conditioning agents, agents for combating free radicals, sequestering or stabilizing agents, antioxidants, acidifying agents, alkaline agents, volatile or non-volatile silicones, reactive or chemically inert polymers, pigments, solid organic or inorganic particles, vitamins, plant extracts, or propenetrating agents or fibre-swelling agents”; since Restle discloses a vast list of possible ingredients for a cosmetic composition to be deliver by a hair treatment apparatus ([0032]).

As per claim 17 Fereyre fails to teach the limitation as set forth in the claim. However, Restle discloses “wherein the hair fibres are human hair” ([0013]). 

Fereyre and Restle are considered to be analogous to the claimed invention because they are in the same field of hair treatment methods and/or apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fereyre to incorporate the teachings of Restle to implement the step of delivering a hair treatment cosmetic using a variety of products; in order to care for the hair fibers; thereby improving the health and appearance of the user’s hair. (Restle [0031]). 

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fereyre in view of Bebot, further in view of THOMAS (US 20180153294A1), hereafter, Thomas.   

Regarding claim 21, Fereyre discloses “Process according to Claim 12” (See above rejection of claim 12), but fails to disclose “wherein said at least one cosmetic composition has a viscosity of less than or equal to 200 cps and at a shear rate of 1 S-1. However, Bebot discloses “wherein said at least one cosmetic composition has a viscosity of less than or equal to 200 cps and at a shear rate of 1 S-1 ” (Bebot, page 2, line 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fereyre to incorporate the teachings of Bebot; in order to provide optimized delivery of a product by an apparatus. Additionally, this is an instance of “apply a known technique to a known device (method, or product) ready for improvement to yield predictable results” (See MPEP 2143). 

On the other hand, Fereyre/Bebot does not discloses “at 22°C and 1013.25 hPa”, instead it discloses viscosity less than 200 cps measured at 25°C. (Bebot, Page 2, line 61). 

Thomas discloses that room temperature is between 20° C. to about 25° C ([0078]). Moreover, 1013.25 hPa is equal to 1 atm which is well known to be normal atmospheric pressure at sea level. Therefore, the limitations claimed as “at 22°C and 1013.25 hPa”, could have been interpreted to be as similar to Normal Temperature and Pressure (NTP) conditions.  
Further, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fereyre/Bebot to incorporate the teachings of Thomas in order to take the measurements at 22 °C; since Thomas teaches a temperature range overlapping the limitation, as being room temperature conditions, and would merely involve choosing from a finite number of identified predictable solutions with a reasonable expectation of success (e.g. one of ordinary skill would recognize the temperatures between 22-25 would provide room temperature conditions and a reasonable expectation of success, see MPEP 2143). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772